t c memo united_states tax_court chickie’s and pete’s inc petitioner v commissioner of internal revenue respondent docket no filed date harry c citrino jr for petitioner gerald a thorpe for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year ended date year at issue we must decide whether petitioner is entitled to deduct for the year at issue the portion of a dollar_figure payment that it made to its sole stockholder and officer in excess of the amount of such payment that respondent concedes petitioner may deduct we hold that it is not findings_of_fact some of the facts have been stipulated and are so found at the time of the filing of the petition in this case petitioner’s principal_place_of_business was in philadelphia pennsylvania in date the name chickie’s and pete’s was registered with the united_states patent and trademark office u s patent and trademark office on or about date peti- tioner began operating a bar restaurant under that name on roosevelt avenue in philadelphia pennsylvania philadelphia at all relevant times peter ciarrocchi jr mr ciarrocchi was petitioner’s sole stockholder and officer as well as the sole stockholder and officer of inc which operated a bar restaurant under the name chickie’s and pete’s on robbins avenue in philadelphia on date inc and ogden entertainment inc ogden which was operating food and beverage concessions at veterans stadium in philadelphia ogden’s veterans stadium 1respondent concedes that petitioner may deduct dollar_figure of the dollar_figure payment in question 2the application to register the name chickie’s and pete’s was submitted to the u s patent and trademark office on date concessions entered into a license agreement ogden license agreement that agreement provided in pertinent part whereas licensee ogden operates the food and beverage concessions at veterans stadium in philadelphia pennsylvania veterans stadium whereas licensee desires the right to use the trademark ie chickie’s pete’s and the goodwill associated therewith and the recipes and menu items devel- oped formulated and tested by licensor inc such recipes and menu items being the licensed rights at its location pincite robbins avenue philadelphia to identify the goods and services being licensed to licensee under this agreement the business and whereas licensor is willing to grant to licensee a non-exclusive license to use the trademark and the licensed rights in the identification and operation of licensee’s business pursuant to the provi- sions contained in this agreement now therefore in consideration of the mutual covenants and promises hereinafter set forth the parties intending to be legally bound hereby agree as follows grant of license a licensor hereby grants to licensee subject_to the provisions of this agreement the non- exclusive license to use the trademark and such other variations of the trademark as may be authorized by licensor in the operation of a food service business together with the licensed rights only at veter- ans stadium the license b except as set forth in paragraph a above this agreement shall in no way limit licensor’s use of the trademark or the licensed rights in its current operation or in any future endeavor which licensor may pursue or desire to pursue including but not limited to operating or licensing others to operate chickie’s pete’s concessions in any other stadium arena or other similar venue c in consideration for the granting of this license licensee shall make the following payments to licensor at the times and in the manner set out below i licensee shall pay a one- time fee of ten thousand dollars dollar_figure as an initial license fee which fee shall be paid no later than the execution of this agreement at which time it shall be deemed fully earned due and payable the initial license fee is not refundable under any circumstances ii as a continuing fee_royalty on or before tuesday of each week during the term of this agreement licensee shall pay to licensor a sum equal to eleven percent of the gross_sales for the seven day period ending at the close of business on the sunday preceding such tuesday a the term gross_sales means all of licensee’s receipts from operations sales charges fees orders taken services concessions business interruption insurance and all other revenues of any kind and nature whether for cash or credit in from about or by reason of the operation of licensee’s business under the trademark and licensed rights but excludes inter- company transfers bona_fide credits and refunds upon return of merchandise discounts tips the value of any coupon voucher or allowance issued or granted to a customer of a restaurant in furtherance of any promotional program and which is received and credited in full or partial payment for products or services sold at the business and amounts collected and turned over by licensee for use_tax sales_tax excise_tax and all other similar taxes other than taxes on net_income levied by any governmental body licensee’s obligations and undertakings a licensee covenants and agrees as part of the consideration of the issuance of this license by licensor that licensee ii shall serve all of the menu items specified by licensor as set forth on schedule a ii attached hereto and made a part hereof and shall serve only such menu items as are specified by licensor and shall follow all specifications and formulae of licensor as to the contents quality and weight of the unit or products served in order to assure that licensee operates in strict accordance with such standards licensee shall purchase the goods listed on schedule a ii attached directly from 3schedule a ii was not attached to the ogden license agreement that is part of the record in this case licensor or from such sources as licensor may designate in writing from time to time licensor’s obligations licensor agrees to provide at its own expense a an on-site manager to train license e and or its employees and staff on food produc- tion customer service staffing and training and b all materials and information needed by licensee to open and maintain the business using the trademarks and licensed rights other than inventory to be used or consumed by licensee in the operation of the business except for an initial training session that mr ciarrocchi provided for ogden personnel neither mr ciarrocchi nor any other employee of inc had any involvement in the manage- ment or operation of the ogden’s veterans stadium concessions on date mr ciarrocchi and petitioner entered into a license agreement petitioner’s license agreement that agreement provided in pertinent part whereas licensee petitioner operates the food and beverage bar restaurant pincite0 roosevelt boulevard philadelphia whereas licensee desires the right to use the trademark ie chickie’s pete’s and the good- will associated therewith and the recipes and menu items developed formulated and tested by licensor mr ciarrochi such recipes and menu items being the licensed rights at its location pincite robbins avenue philadelphia to identify the goods and services being licensed to licensee under this agree- ment the business and whereas licensor is willing to grant to licensee a non-exclusive license to use the trademark and the licensed rights in the identification and operation of licensee’s business pursuant to the provi- sions contained in this agreement now therefore in consideration of the mutual covenants and promises hereinafter set forth the parties intending to be legally bound hereby agree as follows grant of license a licensor hereby grants to licensee subject_to the provisions of this agreement the non- exclusive license to use the trademark and such other variations of the trademark as may be authorized by licensor in the operation of a food service business together with the licensed rights only at roosevelt boulevard philadelphia the license b in consideration for the granting of this license licensee shall make the following payments to licensor at the times and in the manner set out below i licensee shall pay as a con- tinuing fee_royalty peri- odically each year twenty-two and one-half percent of the gross_sales for the yearly period september 1st through august 31st each year a the term gross_sales means all of licensee’s receipts from operations sales charges fees orders taken services concessions business interruption insurance and all other revenues of any kind and nature whether for cash or credit in from about or by reason of the operation of licensee’s business under the trademark and licensed rights but excludes intercompany transfers bona_fide credits and refunds upon return of merchandise discounts tips the value of any coupon voucher or allowance issued or granted to a customer of a restaurant in furtherance of any promotional program and which is received and credited in full or partial payment for products or services sold at the business and amounts collected and turned over by licensee for use_tax sales_tax excise_tax and all other similar taxes other than taxes on net_income levied by any governmental body licensee’s obligations and undertakings a licensee covenants and agrees as part of the consideration of the issuance of this license by licensor that licensee ii shall serve all of the menu items specified by licensor as set forth on schedule a ii attached hereto and made a part hereof and shall serve only such menu items as are specified by licensor and shall follow all specifications and formulae of licensor as to the contents quality and weight of the 4schedule a ii was not attached to petitioner’s license agreement that is part of the record in this case unit or products served in order to assure that licensee operates in strict accordance with such stan- dards licensee shall purchase the goods listed on schedule a ii attached directly from licensor or from such sources as licensor may designate in writing from time to time licensor’s obligations licensor agrees to provide at its own expense a an on-site manager to train li- censee and or its employees and staff on food produc- tion customer service staffing and training and b all materials and information needed by licensee to open and maintain the business using the trademarks and licensed rights other than inventory to be used or consumed by licensee in the operation of the business during the year at issue mr ciarrocchi performed a variety of services for petitioner including designing the layout of petitioner’s bar restaurant developing the food products to be served at petitioner’s bar restaurant hiring all the employees of petitioner’s bar restaurant and ordering all the supplies for petitioner’s bar restaurant during the last six months of the year at issue petitioner paid mr ciarrocchi a so-called royalty fee of dollar_figure under petitioner’s license agreement payment under petitioner’s license agreement during the year at issue petitioner also paid mr ciarrocchi a salary of dollar_figure and a management fee of dollar_figure petitioner filed form_1120 u s_corporation income_tax return for the year at issue in that return petitioner inter alia claimed a deduction of dollar_figure for the payment under petitioner’s license agreement respondent issued a notice_of_deficiency notice to peti- tioner in the notice respondent determined to disallow the deduction of dollar_figure that petitioner claimed for the payment under petitioner’s license agreement opinion although respondent must have commenced respondent’s exami- nation of petitioner’s return for the year at issue after date the parties do not address sec_7491 on the record before us we find that petitioner has failed to carry its burden of establishing that it satisfied the applicable require- ments of sec_7491 on that record we conclude that petitioner’s burden_of_proof see rule a 290_us_111 does not shift to respondent under sec_7491 moreover with respect to the deduction that petitioner is claiming for the year at issue deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that it is entitled to the deduction claimed 5all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 503_us_79 on brief respondent concedes that petitioner is entitled to deduct as a royalty fee for the year at issue dollar_figure of the dollar_figure that petitioner claimed as a deduction for the payment under petitioner’s license agreement however it is respon- dent’s position that petitioner has failed to establish that it is entitled to a deduction in excess of the amount that respon- dent concedes in support of that position respondent asserts mr ciarrocchi testified that he believed that peti- tioner should pay a higher royalty fee than ogden paid under the ogden license agreement because he had developed additional recipes for petitioner’s use however both agreements the ogden license agree- ment and petitioner’s license agreement contain the same terms concerning the use of mr ciarrocchi’s family recipes there is nothing in the ogden licensing agreement that limits the number of recipes covered by the agreement nor did mr ciarrocchi testify that there were any such limita- tions therefore there is no basis for concluding that the right granted to petitioner under petitioner’s license agreement to use mr ciarrocchi’s recipes had any greater value than the same right granted to ogden under ogden’s license agreement to the extent that mr ciarrocchi provided services to petitioner that he did not provide to ogden he did so as an officer and employee of petitioner and not pursuant to the license agreement 6respondent states on brief respondent concedes that the ogden license agreement was negotiated at arm’s length and thus is extremely probative evidence of the fair_market_value of the rights conveyed to petitioner under petitioner’s license agreement consequently respondent concedes that petitioner is entitled to deduct a royalty fee of dollar_figure which is equal to of its gross_sales as that term is defined in petitioner’s license agreement fn ref omitted finally there is no evidence in the record to support petitioner’s contention that the disallowed portion of the royalty fee should be treated as deduct- ible compensation_for services rendered while sec_162 allows a taxpayer to deduct compensation paid the taxpayer must establish that the parties intended the payment to be compensation_for services rendered and that the amount_paid is reasonable here since the payment was made pursuant to petitioner’s license agreement it is clear that it was not intended as compensation_for the services mr ciarrocchi rendered as petitioner’s officer employee in any event petitioner has provided no evidence to support the contention that it would be reasonable to allow additional compensation exceeding the dollar_figure mr ciarrocchi received as salary and management fees from petitioner for the services he performed as peti- tioner’s officer and employee if the balance ie dollar_figure of the royalty fee exceeding the amount conceded by respondent is allowed as compensation then mr ciarrocchi’s compensation_for the taxable_year ended date would be dollar_figure the record contains no frame of reference from which to even begin the analysis the courts engage in when determining whether compensation is reasonable and thus deduct- ible under sec_162 fn ref omitted it is petitioner’s position that it is entitled to deduct the entire dollar_figure payment under petitioner’s license agreement and not just the dollar_figure that respondent concedes in support of that position petitioner asserts taxpayer petitioner is providing royalties to the person mr ciarrocchi who provided italian recipes and tradi- tional family information along with trade secrets and methods in operating this type of restaurant the amount_paid to mr ciarrocchi by the taxpayer was and is reason- able it is well established that for a payment to be deductible the payer must have intended the payment to be compensation_for services rendered and it must be reasonable in amount the complete test for royalty fees is that they are fair and reasonable and are paid for services rendered mr ciarrocchi had entered into a fair and reason- able arm’s-length license agreement with ogden enter- tainment prior into sic his entering into a fair and reasonable license agreement with the taxpayer peti- tioner since ogden was willing to pay of gross revenues plus a dollar_figure up-front bonus to mr ciarrocchi for his minimal participation then the taxpayer in this matter should have expected to pay much more for mr ciarrocchi’s full participation and creativity in further support of petitioner’s position petitioner asserts ogden was permitted to use the name chickie’s and pete’s and the crabfries product only chickie’s and pete’s inc petitioner was permitted to use the name and all of the many and varied products recipes spices and tech- niques these additional items should more than double and maybe even triple the amount of royalty paid_by petitioner the higher percentage royalty for a larger amount and vari- ety of items is fair and reasonable we turn first to petitioner’s contention that pursuant to the ogden license agreement ogden was allowed to use in addi- tion to the name chickie’s and pete’s only the crabfries product and not any of the other many and varied products recipes spices and techniques that petitioner claims it was permitted to use under petitioner’s license agreement on the record before us we reject that contention ogden’s license agreement did not in any way limit the products of chickie’s and pete’s that ogden was permitted to sell at ogden’s veterans stadium concessions in fact mr ciarrocchi’s testimony estab- lishes that there was no limit on the products that ogden was permitted to use under ogden’s license agreement mr ciarrocchi testified with the development of the products and chickie’s and pete’s we opened up in veteran’s sic stadium in april of and i went into an agreement that you spoke of before with ogden ie ogden’s license agreement where i would sell my products at the stadium they would use my name my recipes and they would pay me a royalty for using them ogden entertainment they came to me and asked if they could sell my products in their stadium and i said sure that’d be great and we discussed the price and we negotiating sic how much it would cost it wa sec_11 percent of the gross_sales of the sta- dium of anything that was sold with the chickie’s and pete’s name we turn now to petitioner’s contentions that mr ciarrocchi performed more services for petitioner under petitioner’s license agreement than inc performed for ogden under ogden’s license agreement and that consequently it was reasonable for mr ciarrocchi to receive percent of gross_sales under peti- tioner’s license agreement instead of percent of gross_sales which was the fee that inc was to receive under ogden’s 7see supra note license agreement although not altogether clear it appears that petitioner may be arguing that it made a portion of the dollar_figure payment under petitioner’s license agreement in order to compensate mr ciarrocchi for services rendered to petitioner and that that portion is deductible under sec_162 a payment is deductible as compensation under sec_162 if it is for services actually rendered to the payor in or before the year of payment and is reasonable in amount e g 281_us_115 sec_1_162-7 income_tax regs on the record before us we find that peti- tioner has failed to carry its burden of showing that any portion of the dollar_figure payment that it made to mr ciarrocchi in excess of the amount that respondent concedes is deductible as a royalty 8pursuant to ogden’s license agreement ogden also agreed to make at the inception of that agreement a nonrefundable payment to inc of dollar_figure 9in determining whether compensation is reasonable we have applied the so-called multifactor test see eg 95_tc_525 affd 965_f2d_1038 11th cir viewed through the lens of an independent investor where a case is appealable to a u s court_of_appeals which has neither adopted nor rejected the so-called independent_investor_test established by the u s court_of_appeals for the seventh circuit in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 see eg haffner’s serv stations inc v commissioner tcmemo_2002_38 affd 326_f3d_1 1st cir the instant case is appealable to the u s court_of_appeals for the third circuit that court_of_appeals has not adopted the so-called independent_investor_test but has endorsed the traditional multifactor test see 725_f2d_945 3d cir revg and remanding on other grounds tcmemo_1982_98 under sec_162 constitutes compensation_for services rendered that is deductible under sec_162 based upon our examination of the entire record before us we find that petitioner has failed to carry its burden of estab- lishing that it is entitled to deduct for the year at issue the portion of the dollar_figure payment under petitioner’s license agreement in excess of the amount that respondent concedes we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of respondent decision will be entered under rule reporter’s note this report was modified by order dated date
